Exhibit 10.4

 

EXECUTION COPY

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of March 1, 2011, is
entered into by and between Radiation Therapy Investments, LLC, a Delaware
limited liability company (the “Company”), and Alejandro Dosoretz (the
“Investor”).  Capitalized terms not defined herein shall have the meaning
ascribed to such terms in that certain Second Amended and Restated Limited
Liability Company Agreement of the Company (the “LLC Agreement”), dated as of
March 25, 2008.

 

WHEREAS, immediately prior to the execution of this Agreement, the Investor
entered into that certain Membership Interest Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), by and among Radiation Therapy
Services International, Inc. (“RTSI”), Main Film B.V. (“MF”), Radiation Therapy
Services, Inc., the Company, the Investor and Claudia Elena Kaplan Browntein de
Dosoretz, pursuant to which the Investor agreed to sell certain Purchased
Interests (as defined therein) to RTSI and MF in exchange for cash and 25 shares
of common stock of Radiation Therapy Services Holdings, Inc. (the “Common Stock
Consideration”); and

 

WHEREAS, the Investor and the Company wish the Investor to contribute the Common
Stock Consideration to the Company in exchange for 13,660.4486 of the Company’s
Preferred Units (the “Preferred Units”) and 258,955.1413 of the Company’s
Class A Units (the “Class A Units”, and together with the Preferred Units, the
“Investor Units”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Contribution of Common Stock Consideration for Investor Units.

 

(a)           Upon execution of this Agreement, the Investor will transfer and
convey the Common Stock Consideration (endorsed in blank or accompanied by duly
executed assignment documents) to the Company in exchange for the Company’s
issuance to the Investor of the Investor Units (the “Exchange Consideration”).

 

(b)           The Investor represents and warrants to the Company that:

 

(i)            the Investor has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Investor Units and the Investor is able to bear the economic
risk of the investment in the Investor Units for an indefinite period of time
because the Investor Units are subject to the transfer restrictions contained
herein and have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction;

 

(ii)           the Investor has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of the Investor
Units and has had full access to such other information concerning the Company
as the Investor has requested.  Investor has reviewed, or has had an opportunity
to

 

--------------------------------------------------------------------------------


 

review a copy of the certificate of formation of the Company and the LLC
Agreement;

 

(iii)          this Agreement constitutes the legal, valid and binding
obligation of the Investor, enforceable in accordance with its terms (except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (whether considered in a proceeding at law
or equity)), and the execution, delivery, and performance of this Agreement by
the Investor does not and will not conflict with, violate, or cause a breach of
any agreement, contract, or instrument to which the Investor is a party or any
judgment, order, or decree to which the Investor is subject;

 

(iv)          the Investor is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D under the Securities Act and the Investor Units to
be acquired by it pursuant to this Agreement are being acquired for its own
account and not with a view to any distribution thereof or with any present
intention of offering or selling any of the Investor Units in a transaction that
would violate the Securities Act or the securities laws of any state of the
United States of America or any other applicable jurisdiction; and

 

(v)           the Investor acknowledges that the Company will rely upon the
accuracy and truth of the foregoing representations in this Section 1(b) and
hereby consents to such reliance.

 

(c)           The Company represents and warrants to the Investor that:

 

(i)            the Company is validly organized, existing and in good standing
under the laws of Delaware, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its obligations under or with respect to this Agreement, and to issue
the Investor Units to the Investor in accordance with the terms hereof and
thereof;

 

(ii)           the execution, delivery and performance by the Company and the
issuance of the Investor Units to the Investor in accordance with the terms
hereof and thereof, are within its organizational powers and have been duly
authorized by all necessary organizational action on the part of the Company;

 

(iii)          the authorized equity units of RTI consists of 10,283,955.1413
Class A Units, 526,262.5000 Class B Units, 967,848.8492 Class C Units and
546,182.2686 Preferred Units (collectively, the “Authorized Units”) of which
10,261,347.1413 Class A Units, 516,614.3368 Class B Units, 938,359.6682 Class C
Units and 541,308.2661 Preferred Units are issued and outstanding, in each case,
as of the date hereof after giving effect to the transactions contemplated by
this Agreement; and

 

(iv)          this Agreement has been duly executed and delivered by the
Company, and the Investor Units has been validly issued to the Investor in

 

2

--------------------------------------------------------------------------------


 

accordance with the terms hereof and thereof.  This Agreement constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms (except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (whether considered in a proceeding at law or equity)).

 

(v)          The Company is not acquiring the Common Stock Consideration with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act.

 

2.             Notices.                 Any notice provided for in this
Agreement must be in writing and must be either personally delivered, sent by
facsimile or electronic transmission or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address indicated in the
Company’ records.  Any notice under this Agreement will be deemed to have been
given when so delivered or sent.

 

3.             General Provisions.

 

(a)           Definitions.

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

(b)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  Delivery of a copy of this
Agreement bearing an original signature by facsimile transmission or other
electronic means will have the same effect as physical delivery of the paper
document bearing the original signature.

 

(c)           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

 

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Investor, the Company and their respective successors and assigns (including
subsequent holders of the Investor Units); provided that the rights and
obligations of an Investor under this Agreement shall not be assignable except
in connection with a transfer of Investor Units.

 

3

--------------------------------------------------------------------------------


 

(e)           Choice of Law.  The construction, validity and interpretation of
this Agreement will be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to principles of conflicts
of laws or choice of law of the State of Delaware or any other jurisdiction
which would result in the application of the law of any jurisdiction other then
the State of Delaware.

 

(f)            Consent to Jurisdiction and Services of Process.  Any legal
action, suit or proceeding arising under or related in any way to this
Agreement, the relationship of the parties, the transactions leading to this
Agreement or contemplated hereby, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties hereunder
or related in any way to the foregoing may only be instituted in any state or
federal court in the city of Fort Myers, Florida, and each party waives any
objection which such party may now or hereafter have to the laying of the venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding.

 

(g)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING BASED ON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

 

(h)           Time is of the Essence.  The parties to this Agreement hereby
expressly acknowledge and agree that time is of the essence for each and every
provision of this Agreement.

 

(i)            Further Assurances.  Each of the parties to this Agreement shall,
at the request of the other party, furnish, execute and deliver such documents,
instruments, certificates, notices and further assurances as counsel for the
requesting party shall reasonably deem necessary or desirable to effect complete
consummation of this Agreement.

 

(j)            Specific Performance.  The parties to this Agreement acknowledge
and agree that each would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, the parties hereto agree that
each party shall be entitled to an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the parties to this
Agreement and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.

 

(k)           Entire Agreement.  This Agreement and the agreements and documents
referred to herein contain the complete agreement among the parties hereto and
supersede any prior understandings, agreements or representations by or among
the parties hereto, written or oral, that may have related to the subject matter
hereof in any way.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
on the date first written above.

 

 

 

RADIATION THERAPY INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Erin L. Russell

 

Name: Erin L. Russell

 

Title: Vice President

 

 

 

 

 

/s/ Alejandro Dosoretz

 

Alejandro Dosoretz

 

--------------------------------------------------------------------------------